EXAMINER AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 14-15 were modified in an amendment filed on October 27, 2021.
Claim 15 is modified by the Examiner amendment contained herein.
Claims 1-15 are currently pending and are allowed.

Claim Objections
Claims 1 and 14 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on October 27, 2021, these issues have been resolved and the objections are withdrawn.  

Claim Rejections - 35 USC § 101
Claim 15 was rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to non-statutory subject matter.  In view of the amendment filed on October 27, 2021, and the Examiner amendment herein, this issue is resolved and the rejection is withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kathy A. Wojtalewicz (Reg. No. 64,266) on November 5, 2021.
The application has been amended as follows:

In the claims:
For claim 15, make the following changes:
15.  A computer program product comprising code instructions stored on a non-transitory computer-readable medium comprising computer-readable program instructions for performing the method of claim 1, when said program  instructions are executed on a computer.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, a search of the prior art found no prior art was found which explicitly teaches or reasonably suggests the combination of limitations described in the claim when the claim is considered as a whole.  Prior art that was found and deemed relevant to the claimed invention is listed in the attached PTO-892.  Some prior art, such as Bauer et al. (Reliability and availability of cloud computing; Chapters 3-6, pages 29-131; 2012), teaches consideration of hardware utilization and outages when determining resiliency, but does not teach determination of a resilience ratio and outage simulation as described in the claim.
Claims 2-13 are dependent on claim 1 and therefore are also allowable.
Independent claim 14 contains allowable subject matter because it describes a system that implements the method in claim 1.  
Independent claim 15 describes a computer program product performing the same functions described by the method in claim 1.
Accordingly, claims 1-15 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113